FILED

JUN 3 0 2000

Cl€rk, U.5. District and
Benkruptcy Courts

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Simon Banks, )
)

Petitioner, )

)

v. § C1v1l Act1on No.   w 8

Devon Brown, Director, D.C. Dep’t of )
Corrections, )
)

Respondent. )

MEMORANDUM OPINION

Petitioner has filed an application to proceed in forma pauperis and a pro se petition for
habeas corpus. This application to proceed in forma pauperis will be granted and the petition
will be dismissed for lack of jurisdiction.

lt appears from the face of the petition that the petitioner is at liberty. The petition
identifies a long list of "assigned errors" that allegedly occurred in the criminal proceedings
against petitioner and the various appeals he took therefrom, but it does not identify any error in
the execution of his sentence, and does not indicate that he is still under sentence. Therefore, the
petition appears to be an attack on the validity of his conviction. Since it appears that the
petitioner is no longer in custody, the petition is moot and will be dismissed for lack of
jurisdiction.

A separate order accompanies this memorandum opinion.

Daz: /

§§ Unifed §Tates District Judge